                                                      Case 2:18-cv-07258-ODW-RAO Document 12 Filed 10/23/18 Page 1 of 3 Page ID #:95



                                                       1   LOCKE LORD LLP
                                                       2
                                                           F. Phillip Hosp (SBN 265225)
                                                           phosp@lockelord.com
                                                       3   Jamie M. Cheng (SBN 298750)
                                                       4   jamie.cheng@lockelord.com
                                                           300 South Grand Avenue, Suite 2600
                                                       5   Los Angeles, CA 90071
                                                       6   Telephone: 213-485-1500
                                                           Facsimile: 213-485-1200
                                                       7
                                                           Attorneys for Defendant
                                                       8
                                                           Valley Gym Corp. (dba USA Fitness Center)
                                                       9
                                                                                  UNITED STATES DISTRICT COURT
                                                      10
                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                      11

                                                      12
                                                           ELLIOT PERSHES, individually and on )        Case No. 2:18-cv-07258-ODW-RAO
                 300 South Grand Avenue, Suite 2600




                                                      13   behalf of all others similarly situated, )
Locke Lord LLP
                       Los Angeles, CA 90071




                                                                                                    )   DEFENDANT VALLEY GYM CORP.’S
                                                      14
                                                                                      Plaintiff,    )   NOTICE OF CONSTITUTIONAL
                                                      15                                            )   CHALLENGE TO A FEDERAL
                                                      16         vs.                                )   STATUTE
                                                                                                    )
                                                      17                                                DATE:     November 26, 2018
                                                           USA FITNESS CENTER; DOES 1-10 )
                                                                                                        TIME:     1:30 P.M.
                                                      18   Inclusive,                               )
                                                                                                        PLACE:    Courtroom 5d
                                                                                                    )
                                                      19                                                JUDGE:    Hon. Otis D. Wright II
                                                                                      Defendants. )
                                                      20                                            )
                                                                                                    )
                                                      21                                            )
                                                      22                                            )
                                                                                                    )
                                                      23                                            )
                                                      24                                            )
                                                      25

                                                      26

                                                      27

                                                      28
                                                      Case 2:18-cv-07258-ODW-RAO Document 12 Filed 10/23/18 Page 2 of 3 Page ID #:96



                                                       1         Pursuant to Rule 5.1(a) of the Federal Rules of Civil Procedure, defendant
                                                       2   Valley Gym Corp. (“Defendant”), by and through its counsel, hereby provides notice
                                                       3   that its Motion to Dismiss plaintiff Elliott Pershes’s (“Plaintiff”) Complaint raises the
                                                       4   question of whether the First Amendment prohibits the application of the restrictions
                                                       5   in the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), to the
                                                       6   alleged text messages at issue in the case at hand, as well as whether the TCPA itself
                                                       7   is unconstitutional, because (1) it is a content- and speaker-based restriction on free
                                                       8   speech that cannot survive strict scrutiny, and (2) it is unconstitutionally vague and
                                                       9   overbroad.
                                                      10         Defendant further states that this Notice of Constitutional Question, as well as
                                                      11   Defendant’s Motion to Dismiss Plaintiff’s Complaint, will be served via certified mail
                                                      12   on the Attorney General of the United States concurrently with the filing of this
                 300 South Grand Avenue, Suite 2600




                                                      13   notice. The parties in this action do not include the United States, one of its agencies
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14   or one of its officers or employees in an official capacity.
                                                      15

                                                      16   Dated: October 23, 2018                         LOCKE LORD LLP
                                                      17

                                                      18                                                   By: /s/ F. Phillip Hosp
                                                      19                                                   F. Phillip Hosp
                                                      20
                                                                                                           Attorneys for Defendant
                                                      21                                                   Valley Gym Corp. (dba USA Fitness
                                                                                                           Center)
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       1
                                                                         NOTICE OF CONSTITUTIONAL CHALLENGE TO A FEDERAL STATUTE
                                                      Case 2:18-cv-07258-ODW-RAO Document 12 Filed 10/23/18 Page 3 of 3 Page ID #:97



                                                       1                                  CERTIFICATE OF SERVICE
                                                       2         On October 23, 2018, I electronically filed the foregoing with the Clerk of the
                                                       3   Court by using the CM/ECF system which will send a notice of electronic filing to all
                                                       4   persons registered for ECF. All copies of documents required to be served by Fed. R.
                                                       5   Civ. P. 5(a) and L.R. 5-1 have been so served. This notice and exhibit have also been
                                                       6   sent via certified mail to the following:
                                                       7                                      Hon. Jeffrey B. Sessions
                                                       8
                                                                                             U.S. Department of Justice
                                                                                           950 Pennsylvania Avenue, NW
                                                       9                                    Washington, DC 20530-0001
                                                      10

                                                      11
                                                                                                            /s/ F. Phillip Hosp
                                                                                                           F. Phillip Hosp
                                                      12
                 300 South Grand Avenue, Suite 2600




                                                      13
Locke Lord LLP
                       Los Angeles, CA 90071




                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       2
                                                                         NOTICE OF CONSTITUTIONAL CHALLENGE TO A FEDERAL STATUTE
